Citation Nr: 1551021	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  06-08 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a left shoulder disability, to include as due to undiagnosed illness.

3.  Entitlement to service connection for joint pain in the legs, hands, feet, ankles, right shoulder, elbows, wrist, and back, to include as due to undiagnosed illness.

4.  Entitlement to service connection for a gastrointestinal disability, to include as due to undiagnosed illness.

5.  Entitlement to service connection for headaches, to include as due to undiagnosed illness.

6.  Entitlement to service connection for a respiratory disability, to include as due to undiagnosed illness.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1987 to April 1988 and from September 1990 to July 1991, with service in Southwest Asia.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Montgomery, Alabama Department of Veterans Affairs Regional Office (RO).  These matters were previously before the Board in May 2010, July 2012, and April 2014, when they were remanded for additional development.


FINDINGS OF FACT

1.  Arthritis of the left knee was not manifest during active service, or within one year of separation from active service, and a left knee disability is not otherwise related to active service.

2.  Arthritis of the left shoulder was not manifest during active service, or within one year of separation from active service, and a left shoulder disability is not otherwise related to active service.

3.  The Veteran's multi-joint pain is shown to be the result of a known clinical diagnosis, arthritis, and there is no evidence suggesting that arthritis of multiple joints is etiologically related to active service or was manifested within one year of separation.  

4.  The Veteran's gastrointestinal disability is shown to be the result of a known clinical diagnosis, gastroesophageal reflux disease (GERD), and there is no evidence suggesting that GERD is etiologically related to active service. 

5.  The Veteran's headache disability is shown to be the result of a known clinical diagnosis, tension headaches, and there is no evidence suggesting that tension headaches are etiologically related to the Veteran's active service.

6.  The Veteran's respiratory disability is shown to be the result of a known clinical diagnosis, sleep apnea, and there is no evidence suggesting that sleep apnea is etiologically related to active service.

7.  The Veteran's service-connected disability does not make him unable to obtain and maintain gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability, to include as due to undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

2.  The criteria for service connection for a left shoulder disability, to include as due to undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

3.  The criteria for service connection for multi-joint pain, to include as due to undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

4.  The criteria for service connection for a gastrointestinal disability, to include as due to undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

5.  The criteria for service connection for headaches, to include as due to undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

6.  The criteria for service connection for a respiratory disability, to include as due to undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

7.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, required notice was provided, and neither the Veteran, nor representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Service medical records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but declined.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the record, which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the Veteran was scheduled for a VA examination in April 2014 pursuant to the Board's prior remand.  However, the Veteran did not report for the examination and did not provide good cause for why the examination should be rescheduled.  Therefore, there has been substantial compliance with the April 2014 remand instructions, and an additional remand to comply with the Board's directives is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, the duty to assist in the development and the adjudication of a claim is not a one-way street, and the Veteran should cooperate with requested development.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Additionally, neither the Veteran nor representative has objected to the adequacy of any of the examinations conducted during this appeal.  Sickels v. Shinseki, 643 F.3d, 1362 (Fed. Cir. 2011). 

The Board finds that VA has satisfied the duties to notify and assist, and additional development efforts would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Legal Criteria and Analysis

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where a Veteran served for at least 90 days during a period of war and manifests certain chronic diseases, to include an organic disease of the nervous system or malignant tumor, to a degree of 10 percent within one year from the date of termination of that service, such disease shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The disease entity for which service connection is sought must be chronic, rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), to include arthritis, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. §§ 3.303(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2015); 38 C.F.R. § 3.317(a)(1) (2015).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1 (2004).  Notably, laypersons are competent to report objective signs of illness.

A qualifying chronic disability for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2) (West 2015); 38 C.F.R. § 3.317(a)(2)(i)(B) (2015).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2)-(3) (2015).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b) (2015).

Effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Those revisions amend 38 C.F.R. § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses. Additionally, the amendment removes 38 C.F.R. § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in subsection 38 C.F.R. § 3.317(a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of 38 C.F.R. § 3.317(a)(2)(ii).  These amendments are applicable to claims pending before VA on October 17, 2010, as well as claims filed with or remanded to VA after that date.  75 Fed. Reg. 61,997 (October 7, 2010).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if there is affirmative evidence that: (1) an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) (2015).

The term Persian Gulf Veteran means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1) (2015).  The Southwest Asia theater of operations refers to Iraq, Kuwait, Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2) (2015). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  38 C.F.R. § 3.159(a)(2) (2015).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency, which is a legal concept determining whether testimony may be heard and considered, and credibility, which is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with unique and readily identifiable features that is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995 ).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2015).

Service Connection for Left Knee and Left Shoulder Disabilities and Multi-Joint Pain

The Veteran contends that he is entitled to service connection for left knee and left shoulder disabilities, because he claims that they were caused by an in-service fall.  Specifically, he has reported that while on active service in Southwest Asia, he tripped and fell, landing on his left knee and left hand, and that he has left knee and left shoulder pain since that time.  Additionally, the Veteran claims that he is entitled to service connection for multi-joint pain related to the reported in-service fall, or in the alternative, as due to undiagnosed illness.  

A review of the Veteran's service medical records is silent for any complaints or treatment related to a left knee or left shoulder disability, or any general joint pain.  There is no indication from the service medical records, contrary to the Veteran's reports, that he sought treatment for a fall while serving in Southwest Asia.  On an April 1991 report of medical history submitted for redeployment evaluation, the Veteran denied any history or current symptoms related to the joints, including "bone, joint or other deformity," "painful or 'trick' shoulder or elbow," and "'trick' or locked knee."  Further, on June 1991 separation examination, the Veteran's upper and lower extremities  and spine were normal on clinical evaluation, 

At a July 2004 VA examination, the Veteran reported that he fell when serving in Southwest Asia, and had been having pain since that time.  He reported that he had pain and stiffness of the joints.  With regard to his left knee and left shoulder, it was noted that he bruised the ligaments of the joints.  

At a June 2010 VA examination, the Veteran complained of pain in his shoulders, legs, feet, ankles, hands, elbows, wrists, and back on a daily basis.  X-rays revealed mild generative joint disease in the knees, the left acromion joint, and the left ankle.  The examiner opined that the Veteran's multi-joint arthritis was not related to active service, but was more likely related to an inability to be active and morbid obesity.  The examiner noted that the Veteran's separation examination was silent for any complaints of joint pain and that excess body weight prompts intrinsic damage to joints.  The examiner also opined that the Veteran's overall multi-joint pain was not the result of fibromyalgia, as he did not meet the criteria for a diagnosis of fibromyalgia.  

At a November 2012 VA joint examinations, X-rays were performed.  X-rays revealed arthritis of the ankles, lumbar spine, wrist, hands, knees, and left shoulder.  The arthritis throughout the joints was noted to be minimal to moderate and the VA examiner opined that the Veteran's arthritis was not related to active service and was more likely related to obesity.  The examiner also opined that the Veteran's left knee and left shoulder disabilities were not related to the reported in-service fall and explained that there was no evidence of record to support the Veteran's reports of falling during active service.  While the Board notes that rationale is insufficient in that it is solely based on the lack of treatment and does not account for the Veteran's lay statements, the Veteran did not appear for a follow-up VA examination where a more adequate opinion and rationale would have been obtained and the Board has no choice but to rely on the November 2012 opinion, in conjunction with the June 2010 opinion.  

Also of record are extensive VA treatment records that show the Veteran receives relatively regular treatment for a variety of disabilities.  However, there is no evidence contained within the VA treatment records that suggests that any of his treatment providers have related any multi-joint arthritis to his active service.  

At the outset, the Board notes that the medical evidence of record establishes that the Veteran's multi-joint pain is caused by multi-joint arthritis.  Therefore, as his symptoms are attributable to a known medical diagnosis, service connection for multi-joint pain as due to undiagnosed illness or medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317 is not warranted.  Further, multi-joint arthritis was not diagnosed until June 2010 and November 2012, many years after the Veteran's July 1991 separation from active service.  Therefore, service connection pursuant to the chronic disease presumptions for arthritis is also not warranted.  38 U.S.C.A. §§ 1101, 1112 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  However, what remains for consideration, is whether the Veteran's multi-joint arthritis is otherwise related to his active service.

The Board finds that the June 2010 and November 2012 VA medical opinions are the only adequate medical evidence that addresses that issue.  While the Board attempted to obtain a new medical opinion, the Veteran did not attend the examination.  Therefore, the Board has little choice but to find that VA examiners' opinions are competent, credible, and persuasive.  Significantly, the Veteran has not submitted any contrary competent evidence.

The Board acknowledges that the Veteran may sincerely believe that his multi-joint arthritis is the result of an undiagnosed illness, and notes that lay persons are competent to provide opinions on some medical issues.  However, in this case, the question of whether those disabilities were caused by active service or are the result of an undiagnosed illness falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion on that issue.  The evidence of record does not include any competent evidence showing that it is at least as likely as not that multi-joint arthritis is related to service.  The evidence is also against a finding of continuity of symptomatology as symptoms were not found on separation examination and treatment began many years after service.

The Board finds that the Veteran's multi-joint arthritis is not shown to be directly related to active service.  The VA examiners have competently opined that the Veteran's multi-joint arthritis is more likely related to his obesity.  The Veteran failed to appear for a later VA examination which could have potentially provided relevant evidence.  Arthritis in any joint was not shown within one year of separation from active service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for a left knee disability, a left shoulder disability, and  multi-joint pain is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).

Service connection for a Gastrointestinal Disability, a Headache Disability, and a Respiratory Disability 

The Veteran contends that he is entitled to service connection for a gastrointestinal disability, a headache disability, and a respiratory disability, to include as due to undiagnosed illness.  He has reported that he has GERD and episodes of diarrhea.  He reported that while serving in Southwest Asia, he had shortness of breath as a result of oil well fires.   

A review of the Veteran's service medical records is silent for any complaints of or treatment for a gastrointestinal disability, headaches, or respiratory problems.  The April 1991 redeployment evaluation shows that he did not report any history or current symptoms of "stomach, liver, or intestinal trouble," "head injury," "frequent and severe headaches," "shortness of breath," "asthma," "pain or pressure in chest," and "chronic cough."  His June 1991 separation examination report shows that his abdomen and viscera, neurological system, and lungs and chest were normal on clinical evaluation.  

At a July 2004 VA examination, the Veteran reported that he had acid reflux and heartburn since 1991.  He also reported that he had loose bowels at times and thought he had irritable bowel.  It was noted that the Veteran had previously been diagnosed with GERD by a private doctor.  The examiner noted that in the two years prior to the examination, the Veteran gained 28 pounds and indicated that obesity could contribute to GERD.  The examiner did not diagnose irritable bowel syndrome (IBS) or any other disability that causes diarrhea or similar symptoms.  The Veteran complained of headaches that he reported began while serving in Southwest Asia.  The examiner assigned an official diagnosis of headaches associated with emotional stress that were psychological in nature.  The Veteran reported that he had shortness of breath while in Southwest Asia related to oil well fires, but denied any current difficulty breathing.  Lungs were clear and chest X-ray was normal.  No respiratory disability was diagnosed.

At a June 2010 VA examination, the Veteran reported symptoms of acid reflux and heart burn, which began in 1990.  He reported that he used proton pump inhibitors, which helped.  He was assigned a diagnosis of GERD.  He also reported that he began experiencing headaches while serving in Southwest Asia.  He reported that stress, arguing, and too much excitement aggravated his headaches.  He was assigned a diagnosis of chronic tension headaches.  It was noted that the Veteran had a history of dyspnea on exertion and sleep apnea which caused snoring and sleep disruption.  Pulmonary function tests revealed a small airway obstructive defect, but lung volumes were within normal limits.  The examiner assigned a diagnosis of mild obstructive lung disease and suspected sleep apnea, but noted that the Veteran cancelled the scheduled sleep study.  The examiner opined that the Veteran's GERD, tension headaches, and respiratory disabilities were not related to active service, as there was no medical evidence documenting symptoms of those disabilities in service, and the Veteran denied any symptoms of the disabilities on his separation examination.  The examiner also noted that the Veteran had gained weight since separation, which put him at risk for sleep apnea.

At a July 2012 VA examination, the Veteran reported that he started having problems with reflux while he was in active service.  He reported that he went to sick call.  However, his service medical records did not corroborate his reports.  The examiner noted a continued diagnosis of GERD and opined that disability was not related to active service, explaining that the Veteran was not diagnosed with GERD until 1996, approximately five years after separation from service, and there was no evidence in his service medical records of treatment for GERD prior to that time.  The examiner noted the Veteran did not have IBS and had a normal bowel pattern.

Also on July 2012 VA examination, the Veteran was noted to have severe obstructive sleep apnea, according to a 2010 sleep study.  The examiner opined that the Veteran's sleep apnea was not related to active service, as there was no evidence to suggest that the Veteran began having symptoms of sleep apnea while in active service and his obesity was likely a causative factor for sleep apnea.  

A review of the Veteran's VA treatment records does not show that the Veteran has been assigned a diagnosis of IBS or that he receives treatment for IBS-like symptoms.  The VA treatment records do note that the Veteran is regularly followed and treated for GERD, but provide no indication that he receives regular treatment for a headache disability.  

The Board notes that the medical evidence of record shows that the Veteran's only gastrointestinal disability is GERD and that his headaches and respiratory disability have been attributed to diagnoses of tension headaches and sleep apnea, respectively.  Therefore, as his symptoms are attributable to known medical diagnoses, service connection for a gastrointestinal disability, for headaches, and for a respiratory disability, claimed as due to undiagnosed illness or medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317, is not warranted.   What remains for consideration, is whether the Veteran's GERD, headache disability, or sleep apnea are otherwise related to active service.

The Board finds that the June 2010 and November 2012 VA medical opinions are the only adequate medical evidence that addresses that issue.  As has already been discussed, the Veteran did not attend a requested VA examination, so the Board little choice but to find that VA examiners' opinions that the Veteran's GERD, tension headaches, and sleep apnea are not related to his active service competent, credible, and persuasive.  Further, as noted by the VA examiners, there is no evidence that the Veteran was treated for or diagnosed with GERD, tension headaches, or sleep apnea during active service.  Significantly, the Veteran has not submitted any contrary competent evidence.

The Board acknowledges that the Veteran might sincerely believe that his GERD, tension headaches, and sleep apnea are the result of an undiagnosed illness, and notes that lay persons are competent to provide opinions on some medical issues.  However, in this case, the question of whether those disabilities were caused by active service or are the result of an undiagnosed illness falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion on that issue. 

The Board finds that the Veteran's GERD, tension headaches, and sleep apnea are not shown to be directly related to active service or the result of undiagnosed illness or medically unexplained chronic multisymptom illness.  The VA examiners opined that the Veteran's GERD and sleep apnea were likely caused by the Veteran's weight gain and his headaches were not related to active service as he denied any symptoms of headaches at the time of his 1991 separation examination.  The Veteran failed to appear for a later VA examination which could have potentially provided relevant evidence.  Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for a gastrointestinal disability, a headache disability, and a respiratory disability is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).

Entitlement to a TDIU

The Veteran asserts that he is unable to obtain and maintain gainful employment as a result of service-connected disability.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2015).  

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and asks for a TDIU because of subjective factors outside the objective rating.  Vittese v. Brown, 7 Vet. App. 31 (1994).

Service connection is currently in effect for posttraumatic stress disorder (PTSD), rated at 30 percent.  The Veteran is not service-connected for any other disability.  

Accordingly, the Veteran does not meet the schedular criteria for consideration for the assignment of TDIU.  38 C.F.R. § 4.16(a) (2015).  However, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), the case may be referred to appropriate VA officials for consideration of the assignment of a TDIU rating.  38 C.F.R. § 4.16(b) (2015).

The evidence of record shows that the Veteran has not reported that he is unable to obtain and maintain gainful employment solely as a result of his service-connected PTSD.  A review of the Veteran's September 2012 application for TDIU shows that he reported that he last worked in 2004 as a tire builder and that he no longer worked as a result of both service-connected PTSD and his non-service-connected joint pain.  Additionally, the Veteran was provided with a VA mental health examination in September 2013, at which time the examiner opined that the Veteran's service-connected PTSD did not render him unable to perform substantially meaningful sedentary or gainful employment.  The examiner noted that the Veteran had non-service-connected schizophrenia, the symptoms of which were more separate than his PTSD, and caused a more severe impact on his overall level of functioning.  There is no other evidence of indicating that the Veteran was unable to work solely as a result of service-connected PTSD.  

Therefore, the Board finds that the preponderance of the evidence in this case weighs against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected PTSD.  Accordingly, entitlement to a TDIU rating must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for a left shoulder disability, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for joint pain in the legs, hands, feet, ankles, right shoulder, elbows, wrist, and back, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for a gastrointestinal disability, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for headaches, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for a respiratory disability, to include as due to undiagnosed illness, is denied.

Entitlement to a TDIU rating is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


